                 Case MDL No. 2738 Document 2275 Filed 03/27/20 Page 1 of 2




                                   UNITED STATES JUDICIAL PANEL
                                                on
                                    MULTIDISTRICT LITIGATION



IN RE: JOHNSON & JOHNSON TALCUM
POWDER PRODUCTS MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY
LITIGATION                                                                               MDL No. 2738



                                      (SEE ATTACHED SCHEDULE)



                               CONDITIONAL TRANSFER ORDER (CTO -206)



On October 4, 2016, the Panel transferred 10 civil action(s) to the United States District Court for
the District of New Jersey for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C.
§ 1407. See 220 F.Supp.3d 1356 (J.P.M.L. 2016). Since that time, 1,889 additional action(s) have
been transferred to the District of New Jersey. With the consent of that court, all such actions have
been assigned to the Honorable Freda L. Wolfson.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the District of New Jersey and assigned to Judge
Wolfson.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
District of New Jersey for the reasons stated in the order of October 4, 2016, and, with the consent
of that court, assigned to the Honorable Freda L. Wolfson.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the District of New Jersey. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7—day period, the stay will be continued until further order of the Panel.

 Inasmuch as no objection is
 pending at this time, the
 stay is lifted.
                                                      FOR THE PANEL:
   Mar 27,         20201
      CLERKSE

    MULT1DI5TC1CT LiTiGATiON




                                                      John W. Nichols                                 I
                                                      Clerk of the Panel
                                                                        I HEREBY CERTIFY that the above ond
                                                                        foregoing is a frue and correct copy
                                                                        of the original on file in my office.
                                                                           UNITED STATE,SJJ1.TR
                                                                           DISTR1CT.Of1EW’JE Y
                                                                           WILLIAM T. WA..H,          ER’
                                                                           8y       /1
                                                                                  /b7üty Cl k
        Case MDL No. 2738 Document 2275 Filed 03/27/20 Page 2 of 2




IN RE: JOHNSON & JOHNSON TALCUM
POWDER PRODUCTS MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY
LITIGATION                                                             MDL No. 273$



                   SCHEDULE CTO-206   -   TAG-ALONG ACTIONS



 fIST       DIV.      C.A.NO.      CASE CAPTION


CALIFORNIA NORTHERN

  CAN         3       20—0 1841    Lipton v. Johnson & Johnson et al
